[DO NOT PUBLISH]

                   IN THE UNITED STATES COURT OF APPEALS

                             FOR THE ELEVENTH CIRCUIT
                                                                            FILED
                                                                   U.S. COURT OF APPEALS
                                                                     ELEVENTH CIRCUIT
                                                                         May 27, 2008
                                       No. 07-14757
                                                                      THOMAS K. KAHN
                                                                           CLERK

                           D. C. Docket No. 99-00799 CV-CG-M

MICHAEL R. PARDUE,

                                                                 Plaintiff-Appellant,

                                           versus

MOBILE COUNTY, AL,
SARALAND, CITY OF, et al.,
                                                                 Defendants-Appellees.



                       Appeal from the United States District Court
                          for the Southern District of Alabama


                                      (May 27, 2008)

Before DUBINA and BARKETT, Circuit Judges, and SCHLESINGER,* District
Judge.

__________________________
     *Honorable Harvey E. Schlesinger, United States District Judge for the Middle District of
Florida, sitting by designation.
PER CURIAM:

      Appellant, Michael Pardue, appeals the district court’s order dismissing his

42 U.S.C. § 1983 and pendent state law claims against Mobile County, Baldwin

County, the City of Saraland, and various individual defendants employed by

those governmental entities. Pardue also challenges an earlier district court order

which dismissed several defendants based on absolute prosecutorial immunity.

After reviewing the record, reading the parties’ briefs, and having the benefit of

oral argument, we vacate the district court’s orders and remand this case for

further proceedings consistent with this opinion.

      First, concerning the statute of limitations argument, we agree with Judge

Vollmer’s original ruling that Pardue could not have filed his § 1983 claims before

the charges were nolle prossed. Moreover, because we believe that the allegations

contained in the complaint against the prosecutors should more appropriately be

determined on a motion for summary judgment, we vacate the district court’s

orders and remand this case.1

      VACATED and REMANDED.




      1
          We also vacate the district court’s dismissal of the pendent claims.

                                                  2